OPINION
MORRISON, Judge.
The offense is possession of heroin; the punishment, enhanced by two prior non-capital felonies, life.
This is another Mary Hernandez case from Travis County. Each of the grounds of error advanced by the appellant has heretofore been decided by this Court in Gomez v. State, Tex.Cr.App., 461 S.W.2d 422; Arechiga v. State, Tex.Cr.App., 462 S.W.2d 1; Corpus v. State, Tex.Cr. App., 463 S.W.2d 4. Appellant’s fourth ground of error has been discussed in Martinez v. State, Tex.Cr.App., 471 S.W.2d 399 (this day decided) and need not again be discussed. This appellant’s excellent brief in this case has not shaken our conviction that the cases cited were properly decided.
Finding no reversible error, the judgment is affirmed.